Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Status of the Application

This Office-Action acknowledges the Amendment filed on 3/9/2021 and is a response to said Amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claim(s) 16-17, 23-27, 29-30, 34-36, 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mendelsohn, US 20060293103 (Mendelsohn) in view of Hata, US 20090291761 (Hata)
Regarding Claims 16, 29, 38. Mendelsohn discloses an apparatus comprising a memory coupled to at least one 
modeling a virtual area within a three-dimensional computer environment (para 25, 28, 34-35, 49. Personal spaces within a virtual theme park is interpreted as a virtual area within a three-dimensional computer environment.); 
customizing a portion of the virtual area for a user (para 49, 100, 104. Players can create their own room in which they can furnish/customize it to how they want it. This is interpreted as customizing a portion of the virtual space), where the portion of the virtual area is accessible through a portal (para 108, 130, 144, 158. A doorway into the personalized spaces are viewed as portals in which invited guests can walk through.); 
hiding and/or rendering inaccessible the portal from users other than the user  for whom the portion of the virtual area was customized (para 30, 82, 108. Only rooms in which other players have been invited as well as in which the owner is presented can be entered by other users. In this case, if players are not invited or the owner of the customized room is not present, then those rooms are inaccessible to the other users.)
While Mendelson discloses of displaying portals, Mendelson fails to teach of displaying the portal in the virtual area wherein the portion of the area accessible through the display portal in the virtual area. 
However, Hata discloses of a virtual world for a plurality of users (Abstract, para 9-10) in which there exists a virtual area (Abstract) that provides a portal from the virtual area to a portion of the virtual area (Fig 1, elem A1, S1, A2; Fig 6, elem G, para 7, 15, 48-52. Players in public areas can transition from public areas to private areas via an 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Hata’s teachings with Mendelson because it can help restrict the number of players sharing a same game space as taught by Hata.

Regarding Claims 17, 30. 
Mendelsohn further discloses where the user for whom the portion of the virtual area was customized is able to make the portal visible and/or accessible to other users (para 30, 82, 108. Owners of the customized rooms can make visible/accessible to other players by inviting other players and being present for the other players to visit.)  
  
Regarding Claims 24, 34. 
Mendelsohn further discloses wherein customizing the portion of the virtual area for the user is based on a request of the user (para 25, 28, 34-35, 49, 108, 124-125. User’s make request, such as which piece of furniture to use for customizing the room.) 

Regarding Claims 25, 35. Mendelsohn further discloses wherein customizing the portion of the virtual area for the user is based on a user profile of the user (para 67-74, 124-125. Information related to 
Claims 21-23, 31-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mendelsohn, US 20060293103 (Mendelsohn) and Hata, US 20090291761 (Hata) as applied to the claims above, in view of Aho et al., US 6256043 (Aho)
Regarding Claims 21-22, 31-32. Mendelsohn and Hata failed to disclose wherein the other users are unable to perceive certain features of the portion of the virtual area while accessing the portion of the virtual area; wherein the other users are able to interact with or perceive the user and/or one another while accessing the portion of the virtual area.  
	However, Aho teaches of a virtual reality world (Abstract) with players being able to interact with one another such as controlling their avatars and riding down a path together (Col 2, lines 31-33), wherein both player can see a portions of the virtual world that are unique to them (Col 2, lines 18-41; Col 7, lines 57-66; Col 9, lines 7-21. In this case, the first player may see a hot dog vendor while the second player may see an ice cream vendor. This is interpreted as teaching wherein the other users are unable to perceive certain features of the portion of the virtual area while accessing the portion of the virtual area. Furthermore, since players can bike together down a street, this is interpreted as teaching wherein the other users are able to interact with or perceive the user and/or one another while accessing the portion of the virtual area.) because it can 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Aho’s teachings with Mendelsohn and Hata because it can create a feeling of community engendered in the virtual environment as taught by Aho.

Regarding Claims 23, 33. Mendelsohn and Hata failed to disclose wherein hiding and/or rendering inaccessible the portal includes displaying a portal to a different portion of the virtual area.  
	However, Aho teaches of a virtual reality world (Abstract) with players being able to interact with one another such as controlling their avatars and riding down a path together (Col 2, lines 31-33), wherein both player can see a portions of the virtual world that are unique to them (Col 2, lines 18-41; Col 7, lines 57-66; Col 9, lines 7-21. In the case where a player is inaccessible to one store, the portal in which the player would be accessible to would be displayed instead. In other words, if a player is made inaccessible to a hot dog vendor, then the player would be displayed the portal to a different vendor, like a restaurant.) because it can create a feeling of community engendered in the virtual environment (Col 2, lines 42-55).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Aho’s teachings with Mendelsohn and Hata because it can create a feeling of community engendered in the virtual environment as taught by Aho.
.

Claims 26-27 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mendelsohn, US 20060293103 (Mendelsohn) and Hata, US 20090291761 (Hata) as applied to the claims above and in view of Stamper et al., US 20080004117 (Stamper)
Regarding Claims 26, 36. 
Mendelsohn and Hata failed to disclose wherein an object entering the portion of the virtual area is caused to disappear.
However, Medelsohn does disclose in which player controlled avatars can navigate to areas such as moving from one room to one room (para 78, 108-109)
Furthermore, Stamper discloses that when it comes to objects such as player character, when they move from one place to another, like going through a doorway or 
Therefore, it would be obvious to one of ordinary skill in the art that since Mendelsohn discloses objects being able to move from one environment to another, the object would disappear when that happens so that their departure from the environment would not be a disturbance to the game environment as taught by Stamper.

Regarding Claim 27. 
Mendelsohn and Hata failed to disclose wherein an avatar associated with the user entering the portion of the virtual area is caused to disappear.
However, Medelsohn does disclose in which player controlled avatars can navigate to areas such as moving from one room to one room (para 78, 108-109)
Furthermore, Stamper discloses that when it comes to objects such as player character, when they move from one place to another, like going through a doorway or departing from an environment, the character disappears such that their departure would not disturbe the illusion of the game environment (para 72).
Therefore, it would be obvious to one of ordinary skill in the art that since Mendelsohn discloses objects being able to move from one environment to another, the object would disappear when that happens so that their departure from the environment would not be a disturbance to the game environment as taught by Stamper.

Claims 28, 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mendelsohn, US 20060293103 (Mendelsohn) and Hata, US 
Regarding Claims 28, 37. Mendelsohn and Hata failed to disclose wherein an object associated with the user is displayed at a location in response to an avatar associated with the user entering the portion of the virtual area.  
	However, Kron discloses of a multi-player virtual reality game (para 21, 24) in which there can be avatars associated with users (para 21, 28-29) wherein such avatars can be used to enter various virtual areas within a virtual environment wherein an object is displayed at a location in response to an avatar associated with a user entering a virtual area (Fig 6, elem 665, 670. Para 94. When an avatar associated with a player enters a virtual space such as a room, an object in the form of a flag is displayed in response so that other can determine the status of the virtual space in which the avatar had entered. In this case, if a player playing a patient moves his/her avatar into a room, then the flag would be displayed as a result.) because it can allow others to determine the status of the virtual space (para 94).
	Therefore, it would have been obvious to one of ordinary skill in the art to incorporate Kron’s teachings with Mendelsohn and Hata because it can allow others to determine the status of the virtual space as taught by Kron.
	To further elaborate, since Mendelsohn teaches players having associated avatars being able to go into their own personal rooms, by having an indicator outside such rooms, other players will be able to know of those rooms are occupied or not. 
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-17, 23-27, 29-30, 34-36, and 38 have been considered but are moot because the new ground of rejection does not rely on the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715